Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the AMENDMENT filed August 3, 2022.

3.	Claims 1, 3,-8, 10-20 have been amended, claim 9 has been canceled and new claim 21 has been added.

4.	Claims 1-8 and 10-21 have been examined and are pending with this action.


Allowable Subject Matter
5.	Claims 1-8 and 10-21 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed August 3, 2022.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “determining a respective moving average streaming rate for each of a plurality of incoming data streams to a cluster-computing framework, wherein the cluster-computing framework includes a plurality of worker nodes; determining a respective ingestion frequency for each of the plurality of incoming data streams by dividing a platform-preferred ingestion rate of the cluster-computing framework by a respective moving average streaming rate of each of the plurality of incoming data streams; and adjusting ingestion frequencies of the plurality of worker nodes to the determined ingestion frequencies” as recited in independent claims 1, 11, and 16.
Specifically, although prior art teaches determining moving average streaming rate for incoming streams, prior art fails to explicitly disclose, teach, or suggest “determining a respective ingestion frequency for each of the plurality of incoming data streams by dividing a platform-preferred ingestion rate of the cluster-computing framework by a respective moving average streaming rate of each of the plurality of incoming data streams” and “adjusting ingestion frequencies of the plurality of worker nodes” of a cluster-computing framework to “the determined ingestion frequencies”, as claimed.
For at least these reason above, claims 1-8 and 10-21 are allowable.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Won/Primary Examiner, Art Unit 2443